DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 9/3/21, amended claim(s) 1, 12, and 21, and new claim(s) 23 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0021404 to Jacobsen et al. (hereinafter “Jacobsen”) in view of U.S. Patent Application Publication No. 2008/0188928 to Salahieh et al. (hereinafter “Salahieh”).
For claim 1, Jacobsen discloses an intravascular device (Abstract), comprising:
an elongated hollow proximal section (proximal section of 100 that includes 139) (Fig. 2) (para [0049]);

an inner member (158) (Fig. 2) (para [0055]) extending from the proximal end to the distal end (as can be seen in Fig. 2), the inner member being joined to the distal end (as can be seen in Fig. 2) (also see para [0073]) and being translatable within the lumen in response to applied tension or compression (para [0015] and [0055]),
wherein at least the distal section includes a micro-fabricated cutting pattern (para [0051]) that enables deflection of the distal end in response to the application of tension or compression to the inner member (para [0051]), at least a portion of the cutting pattern comprising a pattern configuration with a plurality of bridges (see 236 in Figs. 16 and 17) connecting adjacent coils of the pattern (see 234 in Fig. 16), the pattern extending to the distal end of the device (the pattern being defined by elements 135, as can be seen in Fig. 1), wherein at least two adjacent bridges of the pattern are angularly offset about the device relative to one another (as can be seen in Figs. 16 and 17).
Jacobsen does not expressly disclose that the pattern is a spiral pattern and that the adjacent coils are spiral coils.
However, Salahieh teaches a pattern that is a spiral pattern (Figs. 23 and/or 24) and that adjacent coils are spiral coils (Figs. 23 and/or 24).
It would have been obvious to a skilled artisan to modify Jacobsen such that the pattern is a spiral pattern, in view of the teachings of Nakatate, for the obvious advantage of “to provide desired bending and axial compliance characteristics along the length of the sheath” (see para [0051] of Salahieh).


a plurality of segments (unlabeled, but the segments being the portion(s) of the tubular member between the cuts 135, para [0051]) each comprising a beam (236) (Figs. 16 and 17) and a ring (234) (Fig. 16), the plurality of segments extending to the distal end of the device (as can be seen in Fig. 1), where beams of at least two adjacent segments are angularly offset about the device relative to one another (as can be seen in Figs. 16-17).
For claim 10, Jacobsen further discloses wherein the inner member is formed from stainless steel (para [0083]) (also see para [0052]).
For claim 11, Jacobsen further discloses wherein the inner member is a ground stainless steel core that has a wider cross-sectional diameter at a more proximal section and a narrower cross-sectional diameter at a more distal section (as can be seen in Fig. 2) (para [0052]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Salahieh, and further in view of U.S. Patent Application Publication No. 2010/0228150 to Zimmerman et al. (hereinafter “Zimmerman”).
For claims 6-7, Jacobsen and Salahieh do not expressly disclose a polymeric tip joined to the distal end, wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material.
However, Zimmerman teaches a polymeric tip joined to the distal end (para [0022]), wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material (para [0022]).
It would have been obvious to a skilled artisan to modify Jacobsen to include a polymeric tip joined to the distal end, wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material, in view of the teachings of .
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Salahieh, and further in view of U.S. Patent Application Publication No. 2007/0233039 to Mitelberg.
For claim 8, Jacobsen and Salahieh do not expressly disclose wherein the proximal section is a stainless steel tube.
However, Mitelberg teaches wherein the proximal section is a stainless steel tube (para [0007]).
It would have been obvious to a skilled artisan to modify Jacobsen wherein the proximal section is a stainless steel tube, in view of the teachings of Mitelberg, for the obvious advantage of creating a stiffer proximal end than the distal end to give better maneuverability of Jacobsen’s device.
For claim 9, Jacobsen and Salahieh do not expressly disclose wherein the distal section is formed from a nickel-titanium alloy.
However, Mitelberg teaches wherein the distal section is formed from a nickel-titanium alloy (para [0007]).
It would have been obvious to a skilled artisan to modify Jacobsen wherein the distal section is formed from a nickel-titanium alloy, in view of the teachings of Mitelberg, for the obvious advantage of creating a stiffer proximal end than the distal end to give better maneuverability of Jacobsen’s device.
Claim(s) 12, 14-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Zimmerman and Salahieh.
For claim 12, Jacobsen discloses an intravascular guidewire device (Abstract), comprising:
an elongated hollow proximal section (proximal section of 100 that includes 139) (Fig. 2) (para [0049]);
an elongated hollow distal section (distal section of 100 that includes 138) (Fig. 2) (para [0049]) joined to the proximal section (as can be seen in Fig. 1) and extending distally from the proximal section 
a tip (137) (Fig. 2) (para [0049]) joined to the distal end of the device (as can be seen in Fig. 2) (para [0073]); and
an inner member (158) (Fig. 2) (para [0055]) extending from the proximal end to the distal end (as can be seen in Fig. 2), the inner member being joined to the distal end via attachment to the tip (as can be seen in Fig. 2) (also see para [0073]), the inner member also being translatable within the lumen in response to applied tension or compression (para [0015] and [0055]),
wherein the distal section includes a micro-fabricated cutting pattern (para [0051]) that enables a pre-determined deflection of the distal section in response to the application of tension to the inner member (para [0051]), at least a portion of the cutting pattern comprising a pattern configuration with a plurality of bridges (see 236 in Figs. 16 and 17) connecting adjacent coils of the pattern (see 234 in Fig. 16), the pattern extending to the distal end of the device (the pattern being defined by elements 135, as can be seen in Fig. 1), wherein at least two adjacent bridges of the pattern are angularly offset about the device relative to one another (as can be seen in Figs. 16 and 17).
Jacobsen does not expressly disclose that the tip is polymeric.
However, Zimmerman teaches a polymeric tip (para [0022]).
It would have been obvious to a skilled artisan to modify Jacobsen to include a polymeric tip, in view of the teachings of Zimmerman, because a polymer is suitable material for the tip that allows the tip to function in Jacobsen.
Jacobsen and Zimmerman do not expressly disclose that the pattern is a spiral pattern and that the adjacent coils are spiral coils.
However, Salahieh teaches a pattern that is a spiral pattern (Figs. 23 and/or 24) and that adjacent coils are spiral coils (Figs. 23 and/or 24).

For claim 14, Jacobsen does not expressly disclose wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material.
However, Zimmerman teaches wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material (para [0022]).
It would have been obvious to a skilled artisan to modify Jacobsen wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material, in view of the teachings of Zimmerman, because an adhesive is a suitable means for connecting the distal end to the tip.
For claim 15, Jacobsen further discloses wherein the proximal section is stainless steel tube (para [0102]) and the distal section is formed from a nickel-titanium alloy (para [0102]).
For claim 16, Jacobsen further discloses wherein the inner member is formed from stainless steel (para [0083]) (also see para [0052]).
For claim 17, Jacobsen further discloses a micro catheter (“catheter,” para [0059]), the guidewire device being disposed within the micro catheter and that deflection of the guidewire enables corresponding deflection of the micro catheter (para [0059]).
For claim 23, Jacobsen and Zimmerman do not expressly disclose wherein at least one of the bridges extends between adjacent spiral coils in a direction not aligned with a longitudinal axis of the distal section.

It would have been obvious to a skilled artisan to modify Jacobsen wherein at least one of the bridges extends between adjacent spiral coils in a direction not aligned with a longitudinal axis of the distal section, in view of the teachings of Salahieh, for the obvious advantage of “to provide desired bending and axial compliance characteristics along the length of the sheath” (see para [0051] of Salahieh).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Mitelberg and Salahieh.
For claim 21, Jacobsen discloses an intravascular device (Abstract), comprising:
an elongated hollow proximal section (proximal section of 100 that includes 139) (Fig. 2) (para [0049]);
an elongated hollow distal section (distal section of 100 that includes 138) (Fig. 2) (para [0049]) joined to the proximal section (as can be seen in Fig. 1) and extending distally from the proximal section to form a continuous lumen extending from a proximal end of the device to a distal end of the device (unlabeled, but as can be seen in Fig. 2) (also see “lumen,” in para [0080]); and
an inner member (158) (Fig. 2) (para [0055] and [0062]) extending from the proximal end to the distal end (as can be seen in Fig. 2), the inner member being joined to the distal end (as can be seen in Fig. 2) (also see para [0073]) and being translatable within the lumen in response to applied tension or compression (para [0015] and [0055]),
wherein the distal section includes a micro-fabricated cutting pattern (para [0051]) that enables pre-determined deflection of the distal end in response to the application of tension the inner member (para [0051]), at least a portion of the cutting pattern comprising a pattern configuration with a plurality 
Jacobsen does not expressly disclose the proximal section and distal section being formed from different materials.
However, Mitelberg teaches the proximal section and distal section being formed from different materials (para [0007]).
It would have been obvious to a skilled artisan to modify Jacobsen such that the proximal section and distal section being formed from different materials, in view of the teachings of Mitelberg, for the obvious advantage of creating a stiffer proximal end than the distal end to give better maneuverability of Jacobsen’s device.
Jacobsen and Mitelberg do not expressly disclose that the pattern is a spiral pattern and that the adjacent coils are spiral coils.
However, Salahieh teaches a pattern that is a spiral pattern (Figs. 23 and/or 24) and that adjacent coils are spiral coils (Figs. 23 and/or 24).
It would have been obvious to a skilled artisan to modify Jacobsen such that the pattern is a spiral pattern, in view of the teachings of Nakatate, for the obvious advantage of “to provide desired bending and axial compliance characteristics along the length of the sheath” (see para [0051] of Salahieh).
For claim 22, Jacobsen further discloses wherein at least a portion of the distal section is biased toward a pre-curved shape (para [0057]) such that the application of tension to the inner member causes straightening of the distal section (Examiner’s Note: functional language, i.e., capable of) (para [0015] and [0055]).
Response to Arguments
Applicant(s)’ arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant(s)’ amendments presented in the response filed 9/3/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791